Citation Nr: 1042021	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to 
February 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Augusta, Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's request to reopen her 
claim for service connection for an acquired psychiatric 
disorder.

In February 2008, the Board reopened the Veteran's claim for 
service connection for an acquired psychiatric disorder and 
remanded the reopened claim.  This matter was again remanded by 
the Board in July 2009.

The Veteran withdrew her request for a hearing in December 2007.  
In September 2009, the Veteran appointed the Veterans of Foreign 
Wars of the United States as her representative.  In February 
2010, she indicated that she wanted to represent herself.  In 
July 2010, her representative moved to withdraw as her 
representative.  The Board granted that motion in August 2010.

In September 2009, while this case was in remand status the 
Veteran's then representative asked that her appeal be advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
In November 2009, the Board advised the Veteran and that 
organization that it did not currently have jurisdiction over the 
appeal, because it was in remand status, and that she could 
resubmit the motion when the case was returned to the Board.  The 
Veteran was subsequently advised that the appeal was being 
transferred to the Board, but she has not submitted a new motion.



FINDING OF FACT

The Veteran failed without good cause to report for a necessary 
VA psychiatric examination scheduled in March 2010 and 
rescheduled for April 2010 in conjunction with the instant claim 
for service connection.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 23, 
353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was notified of the evidence and information required 
to substantiate her claim for service connection for a mental 
illness in a November 2004 letter.  This letter informed her of 
what evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining this evidence.  This letter provided proper 
preadjudication notice in accordance with Pelegrini.

The Veteran's status as a veteran has been substantiated.  The 
second and third elements of proper Dingess notice were provided 
in the preadjudication November 2004 letter.  The remaining 
elements of proper Dingess notice were provided in a July 2006 
letter, after the initial adjudication of the Veteran's claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  See Pelegrini, supra.  This timing deficiency was cured by 
the readjudication of the claim in a June 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim. 38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim(s), whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim. 38 C.F.R. 
§ 3.159(c)(4).

VA has met its duty to assist the Veteran in the development of 
her claim.  The Veteran's service treatment records, service 
personnel records, Social Security Administration (SSA) and 
various private treatment records have been obtained.  VA 
treatment records, including records from the VA Medical Center 
in Albany, have been obtained.  A July 2005 response from the 
health clinic at White Sands Missile Range indicates that the 
facility currently kept mental health treatment records for five 
years and that the requested treatment records had been destroyed 
after three years.  An August 2005 response from the state 
Department of Community Health indicates that they were unable to 
find any records related to the Veteran.

In February 2008, the Board remanded the instant claim to for 
efforts to obtain the Veteran's service personnel records and 
mental health treatment records.  A VA psychiatric examination 
was also to be conducted to determine the etiology of any current 
psychiatric disability.  Service personnel records have been 
obtained.  In a July 2009 statement the Veteran reported that 
private treatment records would be forwarded to VA.  A VA 
psychiatric examination had been scheduled for April 2009 but the 
Veteran requested that this scheduled examination be rescheduled 
at another VA facility.  However, this examination was not 
rescheduled as requested.

The Board's July 2009 remand instructed the AOJ to take the 
necessary steps to obtain the private treatment records 
identified by the Veteran, and to reschedule the VA psychiatric 
examination as requested by the Veteran.  The Veteran was advised 
that her cooperation was necessary to obtain these private 
treatment records and that the failure to appear for a scheduled 
examination without good cause may result in the denial of her 
claim.  

A July 2009 letter requested that the Veteran complete the 
appropriate authorization form to obtain the identified private 
treatment records; the Veteran did not return this authorization 
form but submitted a private evaluation in September 2009.  A VA 
psychiatric examination was initially scheduled for March 2010 
and later rescheduled for April 2010; however, the Veteran 
contacted VA in April 2010 to cancel this examination and 
requested that the Board make a determination based on the 
existing evidentiary record.  The Board therefore concludes that 
there has been substantial compliance with the terms of its 
previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

As the Veteran has not indicated that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d).

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Certain chronic diseases such as psychosis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background

A January 1975 service entrance examination was negative for any 
relevant abnormalities.  The Veteran denied nervous trouble of 
any sort in an accompanying Report of Medical History (RMH).  A 
problem with "nerves" was noted in an August 1976 treatment 
note with the provider indicating that the Veteran desired 
emergency leave for a few days rest following long training.  A 
May 1977 treatment note shows that she complained of feeling as 
if she was in a tunnel and that she did not like her current 
assignment.  An impression of questionable depression was made.

A February 1978 Statement of Medical Condition signed by the 
Veteran indicated that there had been no changes in her medical 
condition since her last examination.

Service personnel records document that the Veteran was barred 
from reenlistment.  Service personnel records show that her 
commanding officer had recommended that she be barred from 
reenlistment due to tow Article 15 convictions for being absent 
without leave (AWOL).  In the Veteran's October 1977 rebuttal to 
her bar from reenlistment she reported that she had gone AWOL 
after hearing of the death of her close friend; and that a recent 
voluntary repossession of an automobile was not dishonorable 
because she had been forced stop making payments after forfeiture 
of pay due to the Article 15s.  Her commanding officer noted that 
the Veteran had not made payments on the car loan in the months 
prior to her Article 15s.

The Veteran was hospitalized in January 1982 after her landlord 
discovered she had "completely disrupting her apartment" and 
exposed the electrical wires.  She reported destroying her 
apartment because she felt that it was bugged and that "bats 
wings, frog legs and insects were in the electrical sockets".  
It was also noted that there was no previous history of 
psychiatric hospitalization and no previous treatment was 
reported.  The examiner noted that the Veteran appeared to be 
paranoid and upset.  An impression of paranoid disorder was made. 

A final diagnosis of atypical psychosis in remission was noted in 
a January 1982 private discharge summary.

A September 1982 private psychiatric treatment note indicates 
that the Veteran had been brought to the facility following a 
court order due to her bizarre behavior.  The petition reported 
that she had been stabbing holes into her apartment walls, 
throwing furniture out of the window, throwing boiling water into 
the hall and beating her three year old child.  An impression of 
rule-out paranoid personality disorder was made.

A February 1984 private psychiatric examination shows that the 
veteran reported psychiatric hospitalizations in 1980 and 1981.  
She reported her period of military service, but did not report 
any in-service psychiatric treatment or symptoms.  The examiner 
noted that based upon his evaluation, he would "not place a 
diagnosis on" the Veteran.

At an August 1985 VA examination the Veteran reported that she 
was not receiving adequate social and financial support and that 
she was being harassed by society.  She indicated that people 
talk about her over television and radio and that she believed 
that some of the people around her, particularly psychologists, 
had the capacity to read her mind.  She has had these thoughts 
sporadically for the past six years.  Difficulty getting along 
with peers and supervisors at work was reported.  She said that 
while in service, she received psychiatric treatment due to being 
consistently late to work, but denied receiving medication or 
inpatient treatment.  She reported no further psychiatric 
treatment after a 1981 inpatient hospitalization.  

Mental status examination during the August 1985 examination 
showed that the Veteran's speech was coherent and relevant though 
she tended to be tangential and over-inclusive on occasion.  Mood 
showed a considerable degree of demoralization.  Significant 
paranoid ideations, ideas of reference and some degree of magical 
thinking were present.  A diagnosis of schizotypal personality 
disorder was made.  

A February 1999 VA treatment note shows that the Veteran reported 
strange dreams, seeing eyes in the clouds and having been visited 
by God while in service.  She denied having experiences like that 
since discharge.

A September 1999 VA general medical examination reflects the 
Veteran's reports of feeling depressed, very tired and having 
little energy during her last nine months of service.  Since 
service, she had had cognitive difficulties, concentration 
problems, absences and had "blanked out".  Significant 
difficulty with paranoia, including feeling threatened by people 
and command hallucinations, were noted.  Extensive periods of 
homelessness and self-medication with Valium were reported.  
Following this examination, the examiner noted that her paranoia 
appeared to be "problematic", that depression had been raised 
and that paranoid schizophrenia was a possible consideration.

Intermittent auditory hallucinations, feeling depressed secondary 
to her current station in life and thought broadcasting were 
reported in a May 2000 VA treatment note.  Suicidal or homicidal 
ideations were firmly denied.

SSA benefits were awarded in October 2000 based upon paranoid 
schizophrenia.

A September 2006 state rehabilitation assessment reflects the 
Veteran's reports of depression, feelings of dysphoria, sleep 
disturbances, being easily fatigued and being socially withdrawn.  
She denied being treated in a hospital setting in 20 years and 
reported that she had stopped her treatment at VA approximately 
three or four years ago.  Following this examination and some 
diagnostic testing, impressions of recurrent major depression in 
partial remission and rule-out bipolar disorder were made.

Analysis

Where a veteran fails without good cause to report for a 
necessary examination scheduled in conjunction with a reopened 
claim, the claim will be denied.  38 C.F.R. § 3.655(a), (b) 
(2009).

As discussed above, the Veteran failed without explanation to 
report for the VA psychiatric examination scheduled in March 2010 
and rescheduled in April 2010.  She had also failed to report for 
VA examinations that had been scheduled in March 2009 and asked 
that the April 2009 examination be rescheduled.  The record shows 
that the Veteran had actual notice of the April 2010 examination, 
as she contacted VA in April 2010 to cancel that appointment.  

The agency of original jurisdiction informed her of the 
provisions of 38 C.F.R. § 3.655.  The Board's previous remands 
explained to her why the psychiatric examination was necessary 
and the July 2009 remand informed her that the failure to report 
to any scheduled examination might well result in the denial of 
the claim.

The Veteran has most recently argued that further examinations 
are unnecessary.  An examination is necessary, however, to 
determine whether there is a nexus between the Veteran's current 
acquired psychiatric disorder and service.  

The contemporaneous record shows a few vague complaints in 
service with no findings of a psychiatric disability until some 
years after service.  There is no contemporaneous evidence of a 
psychiatric disability for several years after service.  When 
initially treated after service, there were no reports of any 
pertinent symptoms in service or of a continuity of 
symptomatology back to service.  During the course of the current 
appeal the Veteran has made statements that could be construed as 
saying that her current psychiatric symptoms began in service.  
These recent statements are contradicted by the contemporaneous 
record showing no ongoing symptomatology, no reports of a 
psychosis in service, and no reports of symptoms dating back to 
service when initially treated after service.  An examination 
could have assisted in resolving these contradictions.

The Veteran's statements are insufficient to establish the 
necessary nexus, because they have not been consistent.  At times 
she has reported the onset of symptoms and the initial treatment 
as occurring in service.  At other times she reported treatment 
beginning in 1980, 1981 or 1982.  On other occasions she has 
reported no hospitalization after 1981, while the record clearly 
documents hospitalizations in 1982.  

The Veteran has not been able to provide credible evidence of a 
continuity of symptomatology and there is no other evidence 
establishing a nexus between the current psychosis and service.  
An examination is needed so that a mental health professional 
could examine the Veteran, listen to her history, conduct a 
longitudinal review of the record and provide an objective 
opinion as to whether there is a nexus between the current 
disability and service.

Inasmuch as the Veteran failed to report for an examination that 
was scheduled in conjunction with a claim that had previously 
been denied; the examination was necessary to decide the claim; 
and the Veteran has not offered good cause for her failure to 
report for the examination, the reopened claim for service 
connection for a psychiatric disability must be denied.  38 
C.F.R. § 3.655 (2009).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


